Citation Nr: 1403934	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a lung condition, claimed as resulting from right thoracotomy with right upper lobe wedge resection in February 2004 at a VA Medical Center.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to adequately address the claim for compensation under 38 U.S.C.A. § 1151.

Treatment records prior to February 2004 note the Veteran had radiographic changes of the chest consistent with bullous emphysema and a left upper lobe granuloma.  The Veteran was admitted to a VA medical center for a right thoracotomy with right upper lobe wedge resection in February 2004, and was 
again hospitalized in April 2004 for treatment of a pulmonary abscess.  He reports that he has experienced increased difficulty breathing and was inappropriately treated for tuberculosis as a result of those procedures.

VA treatment records reveal that the Veteran is currently diagnosed with severe chronic obstructive pulmonary disease.  The Board finds that a VA examination and opinion are necessary to determine whether the Veteran suffers from additional disability of his lungs due to the February 2004 and April 2004 VA procedures or tuberculosis treatment.

Additionally, although some records documenting the February 2004 and April 2004 VA procedures and accompanying hospitalizations have been associated with the claims file, it appears this documentation may be incomplete.  On remand, attempts should be made to obtain additional records documenting these procedures, including any preoperative lab or imaging reports.

Finally, the Veteran has referenced statements made to him by VA treatment providers in February 2011 and a blood test conducted by VA in September 2012.  As the claims file contains VA treatment records only through January 2011, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant inpatient and outpatient treatment records from the Oklahoma City VA Medical Center dating from October 2003 through April 2004, to specifically include all surgical reports for the February 2004 right thoracotomy with right upper lobe wedge resection and the April 2004 procedure for tube placement due to a pulmonary abscess, as well as reports from any related tests or diagnostic imaging.  In addition, obtain relevant VA treatment records dating since April 2004, pertaining to treatment for lung complaints.

If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  Schedule the Veteran for a VA examination to determine if he has any additional lung disability as a result of the February 2004 thoracotomy procedure, the April 2004 procedure for tube placement due to a pulmonary abscess, or tuberculosis treatment.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should opine whether the February 2004 right thoracotomy with right upper lobe wedge resection, the April 2004 procedure for tube placement due to a pulmonary abscess, or treatment for tuberculosis caused a current lung disability.  If not, the examiner should opine whether the Veteran's pre-existing lung disability (to include emphysema and left upper lobe granuloma) was permanently worsened beyond normal progression (aggravated) by the February and April 2004 procedures or the tuberculosis treatment.  

For any additional lung disability caused or aggravated by the February 2004 and April 2004 procedures or the treatment for tuberculosis, the examiner should opine whether such additional disability (1) was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment or subsequent care; and, 
(2) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered the resulting additional disability to be an ordinary risk of the treatment provided).

A rationale for all opinions expressed should be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide an explanation for why the opinion could not be provided without resort to speculation.

3.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


